DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 7/14/2022. Claims 5-6, 8-10, 12, and 23-28 are now pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/2022 has been considered by the Examiner  and made of record in the application file.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 8-10, 12 and 23-28  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claims 5 and 9,  the specification does not appear to have support for “ the procedure is for a change from a first core network to a second core network, wherein the second core network is different from the first core network”.

The specification discloses on paragraph 286:
“1.3.5.2. First UE-Initiated Handover Procedure Example 
An example of steps of the first handover procedure initiated by the UE_A 10 to be performed will be described with reference to FIG. 20. Hereinafter, steps of this 
procedure will be described. First, the UE_A 10 determines to perform the handover 
procedure, transmits the handover request message to the MME_A 40 via the eNB_A 45, and starts this procedure (S2500) (S2502).”;
and on paragraph 294:
“1.3.5.3. Second UE-Initiated Handover Procedure Example 
An example of steps of the second handover procedure initiated by the UE_A 10 to 
be performed will be described with reference to FIG. 21. Hereinafter, steps of this 
procedure will be described. First, the UE_A 10 determines to perform the handover procedure, transmits the handover request message to the eNB_A 45, and starts this procedure (S2600) (S2602).”
As best understood by the Examiner, Fig. 20 and Fig. 21 show steps for a UE-Initiated Handover. In both, Fig. 20 and Fig. 21, UE_A10 sends a Handover Request message (S2502 in Fig. 20, S2602 in Fig. 21) to eNBA_45.
The specification appears to make a distinction between access networks by designating one as “eNB_A45”  (E-UTRAN BS, i.e. a first access network) and the other as “eNB_B145” (NextGen BS, i.e. a second access network) as shown in Fig. 20 and Fig. 21, however no such distinction is made with reference to core network elements (e.g. MME_A40). 
Furthermore,  Fig. 20 and Fig. 21 show a handover from eNB_A45 to eNB_B145, however they do not show a change of core network as both figures show only core network entities form only one network  ( i.e. “network A”).The specification does not explain how the handover to a second core network takes place or which entity in the second core network are involved in the handoff. 
The specification does not appear to have support for a handover or change from a first core network to a second core network. The specification also discloses the following:
“FIG. 1 is a diagram illustrating an overview of a mobile communication system 
according to the present embodiment. As illustrated in the figure, a mobile 
communication system 1 includes a mobile terminal apparatus UE_A 10, an access network, a core network_A 90…” (paragraph 15);

“Next, examples of a configuration of the core network_A 90 will be described. In 
the present embodiment, two configuration examples of the core network_A 90 will be described. The core network_A 90 may be a first core network, or a second core network, or a combination thereof. The first core network may be an EPC, and the second core network may be a NextGen Core.” (paragraph 25);

“First, FIGS. 2A and 2B illustrate an example of the configuration of the core 
network_A 90 in a case that the core network_A 90 is the first core network. The core network_A 90 in FIG. 2A includes a Home Subscriber Server (HSS)_A 50, an 
 Authentication Authorization Accounting (AAA)_A55, a Policy and Charging Rules Function (PCRF)_A 60, a Packet Data Network Gateway (PGW)_A 30, an enhanced Packet Data Gateway (ePDG)_A 65, a Serving Gateway (SGW)_A 35, a Mobility Management Entity (MME)_A 40, a Serving GPRS Support Node (SGSN)_A 42, and a  Service Capability Exposure Function (SCEF)_A 46. Furthermore, the core   90 is capable of connecting to multiple radio access networks (E-UTRAN_A 80, WLAN ANb 75, WLAN ANa 70, UTRAN_A 20, and GERANA 25).” (paragraph 26).

“Next, a description is given of an example of the configuration of the core 
Network_A 90 in a case that the core network_A 90 is the second core network. FIGS. 3A and 3B illustrate an example of the configuration of the core network_90. The core network_A 90 in FIG 3A includes the HSS_A 50, the PCRF_A 60, the PGW_A 30, the SGW_A 35, the MME_A 40, and the SCEF_A 46.” (paragraph 49);

 “The core network_A 90 is capable of connecting to multiple radio access networks (E-UTRAN_A 80, NextGen RAN_A 120, and WLAN ANc 125). Such a radio access network may be configured by connecting to multiple different access networks, or may be configured by connecting to either one of the access networks. Moreover, the UE_A 10 is capable of wirelessly connecting to the radio access network.” (paragraph 50).
“…The eNB_B 145 may have the same configuration as the 
eNB_A 45, or the same configuration as the NextGen BS_A 122 or the WAG_A 126.” (paragraph 275).

As best understood by the Examiner, the specification discloses a fist core network as shown if Fig. 2A, and a second core network as shown in Fig. 3A. The first core network supports  E-UTRAN, whereas the second access network supports E-UTRAN and Next Generation RAN. Fig. 21 shows a handover from eNB_A45 (i.e. E-UTRAN) to eNB-B145 (i.e. NextGen RAN or WLAN), and as Fig. 3A shows, NextGen RAN 120 , E-UTRAN_A 80, and WLAN ANc_125 are connected to the same core network. Thus, there appears to be no handover between a first core network and a second core network.
While the specification discloses that “ The core network_A 90 may be a first core network, or a second core network, or a combination thereof.”, i.e. the core network 90 of Fig. 2A or the core network 90 of Fig. 3A, the specification does not explain what a “combination thereof”  would look like, or to even make a distinction between core networks as both core networks in Fig. 2A and Fig. 3A are designated by the same identifier 90, and even the common core entities have the same identifiers (e.g. MME_A 40). One possibility could be that a combination in which a core network would have more or less elements as the ones shown in Fig. 2A and Fig. 3A , but not one that would require a handover between core networks, as no explanation is given as to which core entities of a first core network and a second core network would be involved in the handover. Fig. 20 and Fig. 21 appear to show only one core network.
Thus, in the specification, there appears to be no handover or change from a first core network to a second core network.
	Claims 6, 8, 10, 12, and 23 28 are rejected by virtue of their dependency on claims 5 and 9.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. 
With regard to the Rejection of Claims 5, 6, and 8-10 under 35 U.S.C. § 112(a)  for lack of support in the specification for “change from the first core network to a second core network,” as recited in claims 5 and 9, Applicant submits that support is found in paragraphs  [0033], [00045], [0063], [0069], [0074], [0098], and [0327] in the specification [in the pre-grant publication].
The Examiner respectfully disagrees.
Paragraph [0033]  discloses:
“30FIG. 21 is a diagram illustrating a second UE-initiated handover establishment procedure. “
Thus, Paragraph [0033] refers to FIG. 21 which shows steps for a handover from eNB_A45 to eNB_B145, all core network elements in the figure appear to belong to a single core network, i.e. “A”. The specification does not explain how the handover to a second core network takes place or which entity in the second core network are involved in the handoff.

Paragraph [0045]  discloses:
“Next, examples of a configuration of the core network_A 90 will be described. In the present embodiment, two configuration examples of the core network_A 90 will be described. The core network_A 90 may be a first core network, or a second core network, or a combination thereof. The first core network may be an EPC, and the second core network may be a NextGen Core. The first core network and/or the second core network may be configured to include a system optimized for the IoT.”

Thus, Paragraph [0045] discloses that “ The core network_A 90 may be a first core network, or a second core network, or a combination thereof.”, i.e. the core network 90 of Fig. 2A or the core network 90 of Fig. 3A, but does not explain what a “combination thereof”  would look like, or to even make a distinction between core networks as both core networks shown in Fig. 2A and Fig. 3A are designated by the same identifier 90, and even the common core entities have the same identifiers (e.g. MME_A 40). No explanation is given as to which core entities of a first core network and a second core network would be involved in the handover.

Paragraph [0063]  discloses:
“In the present embodiment, the E-UTRAN_A 80 is an access network of Long Term Evolution (LTE), and is configured to include the evolved Node B (eNB)_A 45. The eNB_A 45 is a radio base station to which the UE_A 10 connects through an Evolved Universal Terrestrial Radio Access (E-UTRA), and the E-UTRAN_A 80 may include one or multiple eNBs A 45. Furthermore, the multiple eNBs may be connected to each other.”

Thus, Paragraph [0063] discloses access network E-UTRAN_A 80 configured to include the evolved Node B (eNB)_A 45.10

Paragraph [0069]  discloses:
“Next, a description is given of an example of the configuration of the core network_A 90 in a case that the core network_A 90 is the second core network. FIGS. 3A and 3B illustrate an example of the configuration of the core network 90. The core network_A 90 in FIG. 3A includes the HSS_A 50, the PCRF_A 60, the PGW_A 30, the SGW_A 35, the MME_A 40, and the SCEF_A 46.”

Thus, paragraph 69 discloses that the core network_A90 could be a second core network, however is comprises the same network elements of the core network A: HSS_A 50, the PCRF_A 60, the PGW_A 30, the SGW_A 35, the MME_A 40, and the SCEF_A 46. There is no disclosure about a handover, or which core entities of a first core network and a second core network would be involved in the handover.


Paragraph [0074]  discloses:
“In the present embodiment, the NextGen RAN_A 120 is a 5G access network, and is configured to include a Next Generation Base Station (NextGen BS)_A 122. The NextGen BS_A 122 is a radio base station to which the UE_A 10 connects through a Next Generation Radio Access (NextGen RA), and the NextGen RAN_A 120 may be configured to include one or multiple NextGen BSs_A 122.”

Thus, paragraph [0074] discloses a 5G access network including a Next Generation Base Station (NextGen BS)_A 122.

Paragraph [0098]  discloses:
“Handover Information is information about the handover of the UE_A 10 and/or the network (the access network and/or the core network_A 90). The Handover Information may be information indicating a type of supported handover, or permission information of the handover in each state.”
Thus paragraph [0098] discloses a handover of the UE_A10, however only core network_A 90 is mentioned.

Paragraph [0327]  discloses:
“The eNB_A 45 and/or the eNB_B 145 in the present embodiment may be not the device in the E-UTRAN_A 80 but a device in another access network. For example, the eNB_A 45 and/or the eNB_B 145 may be the NextGen BS_A 122 or the WAG_A 126.”

Thus, paragraph [0327] discloses that eNB_A 45 and/or the eNB_B 145  are Next generation base stations.

None of the above paragraphs appear to have support for a handover or change from a first core network to a second core network.
Furthermore, on 7/5/2022, the Applicant has filed an Information Disclosure Statement with an Office action issued by the Japanese Intellectual Property Office on an appeal in which, after analyzing the specification, the Judge concludes: “[t]herefore, it cannot be said that the description of these paragraphs and drawings corresponds to "performing a procedure for switching from the first core network to the second core network”,  as well as: “[t]herefore, it cannot be said that the description of the handover procedure in paragraphs [0274] to [0305] corresponds to the description of "executing a procedure for switching from the first core network to the second core network” in Claim 1. From the above, it cannot be said that the detailed description of the invention corresponds to "executing a procedure for switching from the first core network to the second core network””(see paragraphs 2 and 3 on page 2, emphasis added).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642